UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6234


DONOVAN HENDERSON,

                Petitioner – Appellant,

          v.

JOSEPH MCFADDEN, Warden, Lieber Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Timothy M. Cain, District Judge.
(9:14-cv-00511-TMC)


Submitted:   June 29, 2015                 Decided:   July 15, 2015


Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donovan Henderson, Appellant     Pro Se. James Anthony Mabry,
Assistant  Attorney General,      Donald  John  Zelenka, Senior
Assistant Attorney General,      Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donovan       Henderson     seeks     to    appeal     the     district        court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                  The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.            28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner      satisfies       this   standard      by

demonstrating         that     reasonable       jurists     would       find    that     the

district       court’s      assessment    of     the    constitutional         claims    is

debatable      or     wrong.     Slack     v.     McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Henderson has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense       with    oral     argument       because      the    facts       and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3